Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cermak (US 5,941,889). 

3.	Addressing claim 1, Cermak discloses: a needle guide to retain a needle at a desired trajectory with respect to an imaging transducer, comprising: 
a body member (see Figs. 2-4B; element 36); 
a needle holder subassembly (see Figs. 2-4B, elements 50, 52 and 57); 
a slide member (see Figs. 2-4B; element 65 the pin)
wherein the needle holder subassembly is pivotably mounted on the body member to enable the needle holder subassembly to be oriented to various selected orientations with respect to the body member to establish the desired trajectory for the needle, and wherein the slide member is slidably coupled to each of the body member and the needle holder subassembly, such that movement of the slide member relative to the body member moves the needle holder subassembly between the various selected orientations (see Figs. 2-4B and col. 6, line 64-col. 7, line 30; move/slide the pin 66 allow portion 52 (holding needle) to move to new position and lock pin 66 in new position).

4.	Addressing claims 2-4, Cermak discloses:
wherein the needle holder subassembly is pivotable with respect to the body member through an angle of approximately 40 degrees to establish an angular range of trajectories for the needle from 0 degrees to approximately 40 degrees with respect to the body member (see Figs. 2-4B; move to different position and needle angle; capable of 40 degree angle or higher);
wherein the slide member is slidable with respect to the body member in a plane parallel to a plane of a front surface of the body member, and  wherein the slide member is further coupled to the needle holder subassembly to pivot the needle holder subassembly to a first angular orientation with respect to the body member when the slide member is slid to a first position, and to pivot the needle holder subassembly to a second angular orientation with respect to the body member when the slide member is slid to a second position, wherein the second angular orientation is different than the first angular orientation (see Figs. 2-4B and col. 6, line 64-col. 7, line 30; the pin 66 is parallel and slide parallel to front surface of body member 36; pin slide to unlock and slide to new position to lock the element 52 in the new position at different angular orientation);
wherein the slide member is slidable to more than two distinct predetermined positions with respect to the body member to establish multiple predetermined angular orientations for the needle (see Figs. 2-4B and col. 6, line 64-col. 7, line 30; 3 channels 73 for 3 positions); 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cermak (US 5,941,889) and in view of Sahni (US 2010/0082040).

7.	Addressing claim 12-13, Cermak does not disclose barrel member, a needle holder, wherein the needle holder is located concentrically within the barrel member, wherein the barrel member comprises a cylindrical cavity having a longitudinal central axis and wherein the needle holder comprises an elongated cylindrical member located within the cylindrical cavity of the barrel member, and wherein the needle holder includes a passageway extending therethrough parallel to the longitudinal central axis for receiving a needle therein to establish a needle trajectory. In the same field of endeavor, Sahni discloses barrel member, a needle holder, wherein the needle holder is located concentrically within the barrel member, wherein the barrel member comprises a cylindrical cavity having a longitudinal central axis and wherein the needle holder comprises an elongated cylindrical member located within the cylindrical cavity of the barrel member, and wherein the needle holder includes a passageway extending therethrough parallel to the longitudinal central axis for receiving a needle therein to establish a needle trajectory (see Figs. 1, 7 and 9; the barrel with cavity 29, the needle holder 6/36 is inside the barrel cavity 29 along the longitudinal central axis). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cermak to have barrel member, a needle holder, wherein the needle holder is located concentrically within the barrel member, wherein the barrel member comprises a cylindrical cavity having a longitudinal central axis and wherein the needle holder comprises an elongated cylindrical member located within the cylindrical cavity of the barrel member, and wherein the needle holder includes a passageway extending therethrough parallel to the longitudinal central axis for receiving a needle therein to establish a needle trajectory as taught by Sahni because this allow for securely holding the needle (see [0030]).  

Allowable Subject Matter

Claims 14-20 allowed. Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-2 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0330159 (see Figs. 6-7, 11A-12B and 24; slide and pivot to change position and angle of needle). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793